Name: Commission Regulation (EEC) No 1564/87 of 1 June 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6. 87No L 145/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1564/87 of 1 June 1987 on the supply of various consignments of cereals and rice to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 39/2/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 (*), and in particular Article 25 thereof, Whereas, by its Decision of 27 October 1986 and 19 March 1987 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 15 587 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commisison Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 . (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 139, 24. 5 . 1986, p . 29 . (4) OJ No L 166, 25 . 6 . 1976, p . 1 . Is) OJ No L 133, 21 . 5 . 1986, p . 1 . (6) OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 371 , 31 . 12 . 1985, p. 1 . 5 . 6 . 87 Official Journal of the European Communities No L 145/31 ANNEX I 1 . Programme : 1986  Operation No 457/871987  Operation Nos 461,466, 467 and 469/87 (') 2 . Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Lebanon 4. Product to be mobilized : common wheat flour 5. Total quantity : 3 960 tonnes (5 423 tonnes of cereals) 6. Number of lots : one (in four parts : A : 980 tonnes ; B : 980 tonnes ; C : 980 tonnes ; D : 1 020 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex : 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . . Characteristics of the goods : flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104) 1 0 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high (in containers of 20 feet 'FCL/LCL Shipper's count ­ load and stowage') : Lot A : 514 tonnes : 'ACTION No 457/87 / WHEAT FLOUR / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 604108 / BEIRUT'  466 tonnes : 'ACTION No 461 /87 / WHEAT FLOUR / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70493 / BEIRUT' Lot B  980 tonnes : 'ACTION No 466/87 / WHEAT FLOUR / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70494 / BEIRUT' Lot C  980 tonnes : 'ACTION No 467/87 / WHEAT FLOUR / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70495 / BEIRUT' Lot D  1 020 tonnes : 'ACTION No 469/87 / WHEAT FLOUR / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70496 / BEIRUT' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period (') The operation number is to be quoted in all correspondence . No L 145/32 Official Journal of the European Communities 5. 6. 87 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16 . Shipment period : Lot A : 1 to 31 July 1987 ; Lot B : 1 to 31 August 1987 ; Lot G : 1 to 30 September 1987 ; Lot D : 1 to 31 October 1987 17. Security : 15 ECU per tonne. Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficiary forwarder. 5 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 5 . 6 . 87 Official Journal of the European Communities No L 145/33 ANNEX II 1 . Programme : 1986  Operation Nos 458 and 459/87 (')1987  Operation Nos 460, 468 and 470/87 (') 2 . Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Lebanon 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 3 960 tonnes (10 164 tonnes of cereals) 6 . Number of lots : one (in four parts : A : 980 tonnes ; B : 980 tonnes ; C : 980 tonnes, D : 1 020 tonnes) 7. Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004, telex : 23427 SENPA E 8 . Method mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new jute sacks of a minimum weight of 600 grams (in 20-foot containers 'FCL/LCL shipper's count-load and stowage')  net weight of the bags : 50 kilograms  marking on the bagsin letters at least 5 cm high : Part A :  640 tonnes : 'ACTION No 460/87 / RICE / LEBANON / GIFT OF THE -EUROPEAN ECONOMIC COMMU ­ NITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70490 / BEIRUT'  340 tonnes : 'ACTION No 458/87 / RICE / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 604107 / BEIRUT' Part B  980 tonnes : . 'ACTION No 459/87 / RICE / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY/ FOR FREE DISTRIBUTION / CARITAS GERMANICA / 604106 / BEIRUT' Part C  980 tonnes : 'ACTION No 468/87 / RICE / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70491 / BEIRUT' Part D  1 020 tonnes : 'ACTION No 470/87 / RICE / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70492 / BEIRUT 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. (') The operation number is to be quoted in all correspondence . No L 145/34 Official Journal of the European Communities 5. 6 . 87 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : Part A : 1 to 31 July 1987 ; Part B : 1 to 31 August 1987 ; Part C : 1 to 30 September 1987 ; Part D : 1 to 31 October 1987 17. Security : 15 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entiry certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.